898 F.2d 149Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Wayne PORTER, Defendant-Appellant.
No. 89-7762.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 24, 1990.Decided:  March 5, 1990.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, Chief District Judge.  (CR-85-62-C)
Harold J. Bender, Charlotte, North Carolina, for appellant.
Thomas J. Ashcraft, United States Attorney, Max Cogburn, Jr., Assistant United States Attorney, Asheville, North Carolina, for appellee.
W.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, K.K. HALL and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Wayne Porter appeals from the district court's order denying his motion for review of sentence filed pursuant to 18 U.S.C. Sec. 3582(c)(2).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Porter, C-CR-85-62-C (W.D.N.C. August 10, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.